Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 8, 14 – 16, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by 
Li US PGPub: US 2016/0371535 A1 Dec. 22, 2016.

Regarding claims 1, 14, Li discloses, 

a processor implemented authentication method and an authentication apparatus comprising: one or more processors configured to (a face authentication system of an example of the present invention includes: a first face area detection unit configured to detect a first face image from a first captured image captured by a camera; a first deformation unit configured to deform the first face image non-linearly using a template face image; a face image recording unit configured to record the deformed first face image as a registered face image; a second face area detection unit configured to detect a second face image from a second captured image captured by a camera; a second deformation unit configured to deform the second face image non-linearly using the template face image; and a face image matching unit configured to compare the deformed second face image with the registered face image – ABSTRACT, Figs. 1A, 1B, 2, 3, 7, 8, 13, paragraphs 0009, 0039), comprising: 

obtaining a second enrolled feature to which a first enrolled feature generated based on a first feature extractor is transformed (the face image deformation unit 15 deforms the face image 22 non-linearly using the standard template face image 24 – paragraph 0040. The camera 121 takes a plurality of registration images 10 and feeds them to the face image deformation unit 15. The face image deformation unit 15 creates a plurality of deformed face images 16 from the plurality of registration images 10 and feeds the plurality of deformed face images 16 to the face image recording unit 18 – paragraph 0042. The face image recording unit 18 records the selected deformed face images to the registered-user database 20 as registration face images of the user - S106. Moreover, the face image recording unit 18 extracts image features from each of the registration face images and registers the feature values to the registered-user database 20 - S107 – paragraph 0044); 

determining an input feature by extracting a feature from input data with a second feature extractor (the face authentication apparatus 2 receives an authentication image 11 taken by the camera 22 via the network 27 – paragraph 0045. The face image deformation unit 14 deforms the face image 23 non-linearly using the standard template face image 24 – paragraph 0047. The face image deformation unit 14 feeds the created deformed face image 17 to the face image matching unit 19 – paragraph 0048) different from the first feature extractor (although this example uses a standard template face image 24 common to the face registration apparatus 1 and the face authentication apparatus 2, the standard template face image for the face authentication apparatus 2 may be different from the standard template face image for the face registration apparatus 1. Here, standard template face image for the face authentication apparatus 2 may be different from the standard template face image for the face registration apparatus 1 reads on the claimed feature, different from the first feature extractor – paragraph 0046. The method/algorithm of the deformation can be same as or different from the method in the face registration apparatus 1 – paragraph 0047. The face image deformation unit 14 may use an algorithm different from the algorithm of the face image deformation unit 15 – paragraph 0054); and

performing an authentication based on the second enrolled feature and the input feature (the face image matching unit 19 acquires a plurality of registered face images from the registered-user database 20 and compares the deformed face image 17 with each of the registered face images - S206. The face image matching unit 19 outputs the authentication result obtained by the comparison to an output device or another program - S207 – paragraph 0049).

Regarding claim 2, Li discloses, 

the method of claim 1, wherein the obtaining comprises transforming the first enrolled feature to the second enrolled feature with a transformation model (the face image deformation unit 15 transforms the coordinates on the face image 22 using the acquired shift amounts for the pixels to deform the face image 22 – paragraph 0059. The face image deformation unit 15 locally deforms the face image 22 to register the face image 22 to the standard template face image 24 – paragraph 0060).

Regarding claim 3, Li discloses, 

the method of claim 1, wherein the obtaining comprises receiving, from another apparatus, the second enrolled feature to which the first enrolled feature is transformed (the face authentication apparatus 2 receives an authentication image 11 taken by the camera 22 via the network 27 – paragraph 0045).

Regarding claim 4, Li discloses, 

the method of claim 1, wherein the second feature extractor is an updated version of the first feature extractor (the management server 104 connects to the face authentication system 100, the ID authentication apparatus 102, the gate control apparatus 103, the gate control apparatus 105, and the information indication control apparatus 106 to “update the registered-user database”, log authentication results of the users, and manage the face registration and face authentication apparatuses, the ID authentication apparatus, the gate control apparatus, and the information indication control apparatus – paragraph 0113).

Regarding claims 5, 15, Li discloses, 

the method of claim 1, wherein the second enrolled feature is obtained based on a transformation model (the face image deformation unit 15 deforms the face image 22 non-linearly using the standard template face image 24 – paragraph 0040).

Regarding claims 6, 16, Li discloses, 

the method of claim 5, wherein the transformation model includes a structural element that corresponds to a difference between a structure of the first feature extractor and a structure of the second feature extractor (although this example uses a standard template face image 24 common to the face registration apparatus 1 and the face authentication apparatus 2, the standard template face image for the face authentication apparatus 2 may be different from the standard template face image for the face registration apparatus 1. Here, standard template face image for the face authentication apparatus 2 may be different from the standard template face image for the face registration apparatus 1 – paragraph 0046. The method/algorithm of the deformation can be same as or different from the method in the face registration apparatus 1 – paragraph 0047. The face image deformation unit 14 may use an algorithm different from the algorithm of the face image deformation unit 15 – paragraph 0054).

Regarding claims 8, 18, Li discloses, 

the method of claim 1, wherein the first enrolled feature includes first sub- enrolled features (the image sampling points in the image area subjected to the non-rigid deformation. The image sampling module 401 can assign a different weight to the number of sampling points in each sub-area and generate coordinates for the sampling points at random in each sub-area – paragraph 0064. The feature points can be detected from the positions of the characteristic facial parts - such as the eyes, the eyebrows, the nose, and the mouth. Here, the eyes as first sub-enrolled feature – paragraphs 0066, 0069), and the second enrolled feature includes second sub-enrolled features to which the first sub-enrolled features are transformed (the brightness of each divided block sub-area, represents a weight to the number of sampling points in the block. For example, the weights of the black blocks are 0, the weights of the hatched blocks are 1, and the weights of the white blocks are 2. For example, the characteristic parts - such as the eyes, the eyebrows, the nose, and the mouth, are weighted higher and the other parts are weighted lower. The feature points can be detected from the positions of the characteristic facial parts - such as the eyes, the eyebrows, the nose, and the mouth. Here, the eyebrows, the nose and the mouth reads on the second sub-enrolled features to which the first sub-enrolled features are transformed – paragraphs 0066, 0069).

Regarding claim 13, Li discloses, 

a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the machine learning based authentication method of claim 1 (a processor interprets and executes programs providing the functions. The information of programs, tables, and files to implement the functions may be stored in a storage device such as a memory, a hard disk drive, or an SSD Solid State Drive, or a storage medium such as an IC card, or an SD card – paragraph 0122).

Regarding claim 21, Li discloses, 

the apparatus of claim 14, further comprising a memory storing instructions that, when executed by the one or more processors, configure the one or more processors to 

perform the generating of the first enrolled feature (the face image recording unit 18 extracts image features from each of the registration face images and registers the feature values to the registered-user database 20 - S107 – paragraph 0044. The feature points can be detected from the positions of the characteristic facial parts - such as the eyes, the eyebrows, the nose, and the mouth – paragraphs 0066, 0069), 

the obtaining of the second enrolled feature (the face image deformation unit 15 deforms the face image 22 non-linearly using the standard template face image 24 – paragraph 0040. The camera 121 takes a plurality of registration images 10 and feeds them to the face image deformation unit 15. The face image deformation unit 15 creates a plurality of deformed face images 16 from the plurality of registration images 10 and feeds the plurality of deformed face images 16 to the face image recording unit 18 – paragraph 0042. The face image recording unit 18 records the selected deformed face images to the registered-user database 20 as registration face images of the user - S106. Moreover, the face image recording unit 18 extracts image features from each of the registration face images and registers the feature values to the registered-user database 20 - S107 – paragraph 0044. The feature points can be detected from the positions of the characteristic facial parts - such as the eyes, the eyebrows, the nose, and the mouth – paragraphs 0066, 0069), 

the determining of the input feature (the face authentication apparatus 2 receives an authentication image 11 taken by the camera 22 via the network 27 – paragraph 0045. The face image deformation unit 14 deforms the face image 23 non-linearly using the standard template face image 24 – paragraph 0047. The face image deformation unit 14 feeds the created deformed face image 17 to the face image matching unit 19 – paragraph 0048. The feature points can be detected from the positions of the characteristic facial parts - such as the eyes, the eyebrows, the nose, and the mouth – paragraphs 0066, 0069), and 

the performing of the authentication (the face image matching unit 19 acquires a plurality of registered face images from the registered-user database 20 and compares the deformed face image 17 with each of the registered face images - S206. The face image matching unit 19 outputs the authentication result obtained by the comparison to an output device or another program - S207 – paragraph 0049).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9 – 11, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Li US PGPub: US 2016/0371535 A1 Dec. 22, 2016 and in view of
Shiell US PGPub: US 2013/0266195 A1 Oct. 10, 2013.

Regarding claims 7, 17, Li discloses, 

the method of claim 5, wherein the first feature extractor to output first output data in response to an input of first input data (the face image deformation unit 15 deforms the face image 22 non-linearly using the standard template face image 24 – paragraph 0040. The camera 121 takes a plurality of registration images 10 and feeds them to the face image deformation unit 15. The face image deformation unit 15 creates a plurality of deformed face images 16 from the plurality of registration images 10 and feeds the plurality of deformed face images 16 to the face image recording unit 18 – paragraph 0042. The face image recording unit 18 records the selected deformed face images to the registered-user database 20 as registration face images of the user - S106. Moreover, the face image recording unit 18 extracts image features from each of the registration face images and registers the feature values to the registered-user database 20 - S107 – paragraph 0044), 

the second feature extractor to output second output data in response to an input of the first input data (the face authentication apparatus 2 receives an authentication image 11 taken by the camera 22 via the network 27 – paragraph 0045. The face image deformation unit 14 deforms the face image 23 non-linearly using the standard template face image 24 – paragraph 0047. The face image deformation unit 14 feeds the created deformed face image 17 to the face image matching unit 19 – paragraph 0048), and 

the transformation model to output the second output data in response to an input of the first output data (although this example uses a standard template face image 24 common to the face registration apparatus 1 and the face authentication apparatus 2, the standard template face image for the face authentication apparatus 2 may be different from the standard template face image for the face registration apparatus 1. Here, standard template face image for the face authentication apparatus 2 may be different from the standard template face image for the face registration apparatus 1 – paragraph 0046. The method/algorithm of the deformation can be same as or different from the method in the face registration apparatus 1 – paragraph 0047. The face image deformation unit 14 may use an algorithm different from the algorithm of the face image deformation unit 15 – paragraph 0054),

but, does not disclose “pre-train”.

Shiell teaches, in a face recognition system, overlapping patches are defined on a canonical face. Random clusters of pixel pairs are defined within each patch, and binary features are determined for each pixel pair by comparing their respective feature values. An inverted index hash table is constructed of the binary feature. The log probabilities for each identity found in the hash table are summed for all clusters of pixel pairs and locations and sorted to find the high probability match (Figs. 2, 5 - 7, 11, 14, 16, 18, paragraph 0018).

The structure of an Active Appearance Model AAM machine with access to a library of training images for training purposes. AAM 25 is being trained to identify a human face class, and thus library 31 would consist of a plurality of true face training images, each having landmark points outlining characteristic features of the human face class, such as training images 11 (Fig. 5, paragraphs 0067, 0068). 

It may be used to identify specific items of a given object class, as long as it is trained using a general sample of the given object class (paragraph 0058).

Each cluster of three or more features that agree on an object and its pose is then subject to further detailed model verification and subsequently outliers are discarded. Feature points that have a low contrast are discarded (paragraphs 0080, 0081).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a face authentication system of Li (Li, ABSTRACT, Figs. 1A, 1B, 2, 3, 7, 8, 13, paragraphs 0009, 0039) wherein the system of Li, would have incorporated a face recognition system of Shiell, where AAM 25 is being trained to identify a human face class (Shiell, Figs. 2, 5, paragraphs 0018, 0058, 0067, 0068, 0080), that provides a face recognition identification system that combines the use of statistical models to handle variations in an object class, with the simplicity of using feature points to correlate features of different image (Shiell, paragraphs 0015, 0017).

Regarding claim 9, Li discloses all the claimed features, 

but, does not disclose, the method of claim 8, further comprising: discarding at least a portion of the second sub-enrolled features based on suitabilities of the second sub-enrolled features

Shiell teaches, in a face recognition system, overlapping patches are defined on a canonical face. Random clusters of pixel pairs are defined within each patch, and binary features are determined for each pixel pair by comparing their respective feature values. An inverted index hash table is constructed of the binary feature. The log probabilities for each identity found in the hash table are summed for all clusters of pixel pairs and locations and sorted to find the high probability match (Figs. 2, 5 - 7, 11, 14, 16, 18, paragraph 0018).

The structure of an Active Appearance Model AAM machine with access to a library of training images for training purposes. AAM 25 is being trained to identify a human face class, and thus library 31 would consist of a plurality of true face training images, each having landmark points outlining characteristic features of the human face class, such as training images 11 (Fig. 5, paragraphs 0067, 0068). 
It may be used to identify specific items of a given object class, as long as it is trained using a general sample of the given object class (paragraph 0058).

Each cluster of three or more features that agree on an object and its pose is then subject to further detailed model verification and subsequently outliers are discarded. Feature points that have a low contrast are discarded (paragraphs 0080, 0081).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a face authentication system of Li (Li, ABSTRACT, Figs. 1A, 1B, 2, 3, 7, 8, 13, paragraphs 0009, 0039) wherein the system of Li, would have incorporated a face recognition system of Shiell, where AAM 25 is being trained to identify a human face class (Shiell, Figs. 2, 5, paragraphs 0018, 0058, 0067, 0068, 0080), that provides a face recognition identification system that combines the use of statistical models to handle variations in an object class, with the simplicity of using feature points to correlate features of different image (Shiell, paragraphs 0015, 0017).

Regarding claims 10, 19, Li discloses all the claimed features, 

but, does not disclose, the method of claim 8, further comprising: discarding at least a portion of the second sub-enrolled features based on a similarity between the second sub-enrolled features.

Shiell teaches, in a face recognition system, overlapping patches are defined on a canonical face. Random clusters of pixel pairs are defined within each patch, and binary features are determined for each pixel pair by comparing their respective feature values. An inverted index hash table is constructed of the binary feature. The log probabilities for each identity found in the hash table are summed for all clusters of pixel pairs and locations and sorted to find the high probability match (Figs. 2, 5 - 7, 11, 14, 16, 18, paragraph 0018).

The structure of an Active Appearance Model AAM machine with access to a library of training images for training purposes. AAM 25 is being trained to identify a human face class, and thus library 31 would consist of a plurality of true face training images, each having landmark points outlining characteristic features of the human face class, such as training images 11 (Fig. 5, paragraphs 0067, 0068). 
It may be used to identify specific items of a given object class, as long as it is trained using a general sample of the given object class (paragraph 0058).

Each cluster of three or more features that agree on an object and its pose is then subject to further detailed model verification and subsequently outliers are discarded. Feature points that have a low contrast are discarded (paragraphs 0080, 0081).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a face authentication system of Li (Li, ABSTRACT, Figs. 1A, 1B, 2, 3, 7, 8, 13, paragraphs 0009, 0039) wherein the system of Li, would have incorporated a face recognition system of Shiell, where AAM 25 is being trained to identify a human face class (Shiell, Figs. 2, 5, paragraphs 0018, 0058, 0067, 0068, 0080), that provides a face recognition identification system that combines the use of statistical models to handle variations in an object class, with the simplicity of using feature points to correlate features of different image (Shiell, paragraphs 0015, 0017).

Regarding claims 11, 20, Li discloses all the claimed features, 

but, does not disclose, the method of claim 9, wherein the discarding comprises discarding at least one of the second sub-enrolled features based on a second threshold and similarities between the at least one second sub-enrolled feature and remaining second sub-enrolled features.

Shiell teaches, in a face recognition system, overlapping patches are defined on a canonical face. Random clusters of pixel pairs are defined within each patch, and binary features are determined for each pixel pair by comparing their respective feature values. An inverted index hash table is constructed of the binary feature. The log probabilities for each identity found in the hash table are summed for all clusters of pixel pairs and locations and sorted to find the high probability match (Figs. 2, 5 - 7, 11, 14, 16, 18, paragraph 0018).

The structure of an Active Appearance Model AAM machine with access to a library of training images for training purposes. AAM 25 is being trained to identify a human face class, and thus library 31 would consist of a plurality of true face training images, each having landmark points outlining characteristic features of the human face class, such as training images 11 (Fig. 5, paragraphs 0067, 0068). 
It may be used to identify specific items of a given object class, as long as it is trained using a general sample of the given object class (paragraph 0058).

Each cluster of three or more features that agree on an object and its pose is then subject to further detailed model verification and subsequently outliers are discarded. Feature points that have a low contrast are discarded (paragraphs 0080, 0081).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a face authentication system of Li (Li, ABSTRACT, Figs. 1A, 1B, 2, 3, 7, 8, 13, paragraphs 0009, 0039) wherein the system of Li, would have incorporated a face recognition system of Shiell, where AAM 25 is being trained to identify a human face class (Shiell, Figs. 2, 5, paragraphs 0018, 0058, 0067, 0068, 0080), that provides a face recognition identification system that combines the use of statistical models to handle variations in an object class, with the simplicity of using feature points to correlate features of different image (Shiell, paragraphs 0015, 0017).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior arts made of record and not relied upon are considered pertinent to applicants disclosure.
Rhee US PGPub: US 2016/0379041 A1 Dec. 29, 2016.
Face recognition of a face, to determine whether the face correlates with an enrolled face, may include generating a personalized three-dimensional (3D) face model based on a two-dimensional (2D) input image of the face, acquiring 3D shape information and a normalized 2D input image of the face based on the personalized 3D face model, generating feature information based on the 3D shape information and pixel color values of the normalized 2D input image, and comparing the feature information with feature information associated with the enrolled face. The feature information may include first and second feature information generated based on applying first and second deep neural network models to the pixel color values of the normalized 2D input image and the 3D shape information, respectively. The personalized 3D face model may be generated based on transforming a generic 3D face model based on landmarks detected in the 2D input image (ABSTRACT, Fig. 1, 4, 6, 10, 11, paragraphs 0009, 0013, 0062).
Imaoka USPGPub: US 2011/0135167 A1 Jun. 9, 2011.
A personal authentication system according to the present invention includes a matrix generation unit, a feature extraction unit, a feature transformation unit, a processing unit, and a data matching unit. The feature extraction unit extracts a first feature amount from first face image data and extracts a second feature amount from second face image data. The feature transformation unit, by using the mapping matrix, transforms the first feature amount into a first transformed feature amount and transforms the second feature amount into a second transformed feature amount. The processing unit calculates as a similarity, a normalized correlation value between the first transformed feature amount and the second transformed feature amount. The data matching unit judges that the first face image data and the second face image data are image data of same person when the similarity exceeds a predetermined threshold (ABSTRACT, Figs. 1, 3, 4, paragraphs 0014 – 0017).

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIMESH PATEL/Primary Examiner, Art Unit 2642